Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered August 10, 1987, convicting him of grand larceny in the third degree and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
With respect to the alleged errors in the prosecutor’s summation, they were not objected to and are therefore unpreserved for appellate review (see, People v Medina, 53 NY2d 951; People v Allen, 135 AD2d 823). In any event, the remarks made by the prosecutor did not deprive the defendant of a fair trial. We find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Fiber, Harwood and Balletta, JJ., concur.